—In an action to foreclose a mortgage, the defendants Bruce *429Wolowitz and Robyn Wolowitz appeal from an order of the Supreme Court, Nassau County (Lally, J.), entered April 2, 1999, which granted the plaintiff’s motion, inter alia, for summary judgment.
Ordered that the order is affirmed, with costs.
The appellants opposed the plaintiffs motion by contending that the complaint is time-barred. However, we agree with the Supreme Court that since this action was brought within six months of the dismissal of an earlier action, it was timely commenced pursuant to CPLR 205 (a). It is well settled that where the appellants were given timely notice of the nature of the claim by proper service of a summons and complaint, an error relating to the identity of the named plaintiff in the original action will not bar recommencement under CPLR 205 (a) (see, Carrick v Central Gen. Hosp., 51 NY2d 242; George v Mt. Sinai Hosp., 47 NY2d 170; Brown v Huntington Med. Group, 238 AD2d 367; Krainski v Sullivan, 208 AD2d 904). Thompson, J. P., Krausman, Luciano and Schmidt, JJ., concur.